       Case 1:18-cr-00056-KPF Document 130 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               18 Cr. 56 (KPF)

FRANK BRIGHT,                                             ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On March 10, 2021, Defendant Frank Bright filed a pro se motion to

withdraw his guilty plea under Federal Rule of Criminal Procedure 11(d)(2), or,

in the alternative, to vacate his plea, conviction, and sentence pursuant to 28

U.S.C. § 2255 (Dkt. #129). Defendant is currently pending re-sentencing and

there is no final judgment in this matter. Given this unusual procedural

posture, the Government and Mr. Bright’s appointed Counsel for re-sentencing

are hereby ORDERED to submit to the Court, on or before April 1, 2021,

letters setting forth their views on how this matter should proceed in light of

Defendant’s motions.

      SO ORDERED.

Dated: March 11, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
